Citation Nr: 1646377	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  15-27 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 30 percent from December 1, 2000, for the service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from March 1989 to August 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois.  

The Veteran filed VA Form 21-526EZ in September 2016 requesting entitlement to service connection for depression and sleep apnea, an increased rating for scars of the feet, and a temporary total disability rating.  These matters have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


REMAND

In October 2010, the Veteran filed a claim for increased rating for her bilateral pes planus.  In September 2011, the RO issued a rating decision wherein it assigned a temporary total rating from October 2, 2000, to December 1, 2000, based on convalescence.  The RO also assigned a 30 percent rating to the Veteran's bilateral pes planus, effective December 1, 2000.  In February 2012, the Veteran submitted a notice of disagreement with the September 2011 rating decision and expressed confusion as to why the RO addressed the October 2, 2000, to December 1, 2000, period for convalescence, but did not similarly address a period of convalescence in 1990 as was previously claimed by her.  In a June 2013 statement of the case, and a rating decision issued contemporaneously, the RO granted a temporary total rating from July 5, 1990, to October 1, 1990, based on convalescence and maintained the 10 percent rating already in effect from October 1, 1990, to October 2, 2000.  The Veteran submitted a substantive appeal, expressing a desire for the Board to address all the issues considered in the June 2013 statement of the case.

In December 2015, the Board remanded the matter to clarify the nature of the claim pending before VA and provide the Veteran and her representative notice thereof.  In September 2016, the RO simultaneously issued a rating decision and supplemental statement of the case addressing entitlement to an evaluation in excess of the currently assigned 30 percent from December 1, 2000, which was denied.  The RO also continued the periods for a total evaluation for convalescence from July 5, 1990, to October 1, 1990, and from October 2, to December 1, 2000, without revision and granted an increased 30 percent retroactive to August 19, 1989, the original grant of service connection, and up until July 4, 1990, and from October 1, 1990, to October 1, 2000.  In a September 2016 statement, the Veteran indicated that a 50 percent rating was warranted from 2000 to the present because of how bad her disorder had become as she could not stand for long periods of time, limited walking, and shooting pains in the feet and swelling.  As the Veteran has expressed disagreement and distinguished between symptoms during a specific time frame, from 2000 to the present, the only appeal period under consideration is from December 1, 2000.  

Additional development is necessary prior to considering the merits of the Veteran's claim.  In this case, the Veteran last underwent a VA examination to assess the severity of her service-connected bilateral pes planus in March 2013, more than three years ago.  Since that time, evidence has been added to the record, which suggests that the Veteran's disability may have worsened.  Specifically, the Veteran indicated that she was unable to stand for long periods of time, her walking was limited, and she experienced shooting pains and swelling in her feet.  A review of VA outpatient treatment records also reveals a diagnosis of recurrent gout in her feet.  The Board is unclear which symptoms are attributable to the service-connected pes planus, and which are the result of the nonservice-connected gout.  Accordingly, a new VA examination is necessary for clarification and since the Veteran has claimed that her service-connected disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997 

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2014).
Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination to determine the current severity of her service-connected bilateral pes planus.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All symptoms and findings must be reported, and any indicated testing must be conducted. 

a) The examiner must conduct a full clinical evaluation of the Veteran's bilateral foot symptomatology, and indicate whether any of the following findings are present: marked pronation; extreme tenderness of the plantar surfaces of the feet; marked inward displacement; and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  
b) If any of the above- mentioned findings are present, the examiner must state whether the finding is attributable to the service-connected pes planus or the nonservice-connected gout.  If the examiner is unable to dissociate the symptoms, the examiner must clearly explain why that is so.
c) If any of the above-mentioned findings are negative, the examiner must so state.  

2.  The RO must notify the Veteran that it is her responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to her last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.
 
3.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.
 
4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the Veteran's claim on appeal, in light of all the evidence of record.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

5.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

